Citation Nr: 1130077	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected diabetes mellitus type 2.

3.  Entitlement to service connection for heart disease, to include congestive heart failure and hypertension, claimed as secondary to Agent Orange exposure and/or service-connected diabetes mellitus type 2.

4.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from October 1968 to May 1970, including service in the Republic of Vietnam from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that, in pertinent part, denied service connection for peripheral neuropathy of the bilateral legs and left arm, and heart disease, to include congestive heart failure, chronic atrial fibrillation, dilated cardiomyopathy, old myocardial infarction, and hypertension; determined that new and material evidence had not been received to reopen service connection claim for psychiatric disability; and denied entitlement to a TDIU.

In a September 2007 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, assigning separate 20 percent evaluations, effective July 26, 2006.  This represents a complete grants of the benefits sought with respect to the Veteran's service connection claims for neuropathy of the lower extremities.  

The Board further notes that the record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era, and as such, is presumed to have been exposed to herbicides such as Agent Orange.  Further, VA medical evidence confirms a diagnosis of coronary artery disease.  The Veteran's service connection claim for heart disease was originally denied in an April 2004 rating decision.  However, as will be discussed below in conjunction with the psychiatric claim, the Board finds that such decision did not become final.  In any event, where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  As such, the Board has identified and consolidated the Veteran's heart disease claim as indicated on the title page.

The service connection claim for neuropathy of the left upper extremity, initial increased rating claims for peripheral neuropathy of the right and left lower extremities, as well as the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied the Veteran's service connection claim for an acquired psychiatric disability.

2.  Evidence received since the August 2002 rating decision raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability.

3.  With resolution of any doubt in the Veteran's favor, the Veteran's major depressive disorder to his service-connected disabilities.

4.  The Veteran has qualifying service in the Republic of Vietnam and is currently diagnosed with coronary artery disease, which is compensably disabling.

5.  Hypertension is due to his coronary artery disease.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied a service connection claim for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the August 2002 rating decision that denied service connection claim for an acquired psychiatric disability is new and material, and the Veteran's service connection claim for such disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Major depressive disorder is related to his service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).

4.  The Veteran's coronary artery disease and hypertension were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The Veteran seeks service connection for a psychiatric disability and heart disease.  The record reflects that his psychiatric claim has been previously denied by the RO.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Id.  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Board further notes that subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  


Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including cardiovascular-renal disease and psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Psychiatric Claim

In an August 2002 rating decision, the RO denied the Veteran's service connection claim for an acquired psychiatric disability.  Although a VA examination conducted in July 2002 showed a diagnosis of depression, the examiner attributed such disability to the Veteran's childhood and not to his military service.  The RO denied the claim, noting that that there was no evidence of psychiatric disability during service, and no evidence of a nexus between such disability and service.  In the same month, the Veteran was notified of his appellate rights.  He filed a notice of disagreement, and the RO issued a statement of the case in May 2003.  However, the Veteran did not perfect an appeal of such decision and it therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Thereafter, in January 2004, the Veteran sought to reopen his service connection claim for psychiatric disability, claimed as secondary to his service-connected diabetes mellitus.  In an April 2004 rating decision, the RO denied the Veteran's claim on the basis that there was no evidence relating his psychiatric disability to his diabetes mellitus.  See March 2004 VA psychiatric examination report.  In May 2004, the Veteran expressed disagreement with the claim; however the RO did not issue a statement of the case.  Thus, the Board concludes that the RO's April 2004 denial of service connection for psychiatric disability did not become final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992); see also Ingram v. Nicholson, 21 Vet. App. 232, 241(2007).

In July 2006, the Veteran again sought to reopen his psychiatric claim, and the RO, in a December 2006 rating decision, determined that new and material evidence had not been received to reopen the psychiatric claim.  

Based on the procedural history as outlined above, the last final decision was adjudicated by the RO in August 2002.  Since the adjudication of this rating decision, evidence added to the claims folder includes additional VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran maintains that his current psychiatric disability is related to his service-connected disabilities.  Significantly, after the last final decision, service connection was awarded for erectile dysfunction in a December 2006 rating decision.  During an October 2006 VA genitourinary examination, the Veteran reported that his erectile dysfunction caused depression.  The Board also notes that VA psychiatric notes dated in January and June 2007 show a diagnosis of major depressive disorder and right arm neuropathy versus radiculopathy and suggest that the Veteran's psychiatric disability stems from his worries about his physical conditions, to include urinary urgency and frequency.  

The Board finds competent the Veteran's report of feeling depressed about his physical conditions, as his feelings are observable symptoms.  Thus, in light of the medical evidence and presuming the Veteran's statement credible for the purpose of reopening the claim, the newly received evidence relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that his current psychiatric disability may be related to a service-connected disability.  38 C.F.R. § 3.156 (2010).  Because the above-noted evidence received since the August 2002 rating decision is both new and material, the service connection claim for an acquired psychiatric disability is reopened.

Merits of the Psychiatric Claim

In light of the favorable outcome rendered below, the Board finds that the appellant would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As indicated, the record reflects that the Veteran is currently diagnosed with major depressive disorder.  See July 2002 VA examination report, forward.

As indicated, the Veteran attributes his psychiatric disability to his service-connected disabilities.  The Board has reviewed the entire record and finds that service connection is warranted.  In this regard, as indicated, the Veteran reported, during an October 2006 VA genitourinary examination that he was depressed on account of his service-connected erectile dysfunction.  Moreover, during January and June 2007 VA outpatient psychiatric visits, the psychiatrist essentially indicated that the Veteran's psychiatric disability stems from his worries about his physical conditions, to include urinary urgency and frequency.  During these psychotherapy visits, the Veteran reported feeling more sad and depressed and the psychiatrist assessed him with moderate major depressive disorder and neuropathy vs. radiculopathy in the right arm, also a service-connected disability.  

Although the evidence does not suggest that the Veteran's psychiatric disability was actually caused by his service-connected diabetes mellitus which was diagnosed in 2003, it does suggest that it is at the very least aggravated by his diabetes mellitus and its residuals, as reflected by the competent lay and medical evidence.  Thus, with resolution of any doubt in the Veteran's favor, service connection for major depressive disorder is warranted.

Heart Claim

VA medical evidence confirms diagnoses of coronary artery disease (atherosclerosis) and hypertension, and exposure to herbicides during service is presumed as the Veteran served in Vietnam.  Moreover, as noted above, VA has recently placed ischemic heart disease on the presumptive list to the list of diseases associated with herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Arteriosclerotic heart disease is used as a narrower synonym of ischemic heart disease.  Dorland's Illustrated Medical Dictionary 528 (30th ed. 2003).  Coronary artery disease is atherosclerosis of the coronary arteries.  Id., at 531.  Thus, coronary artery disease is encompassed within the condition listed on the presumptive list.    

Although the Board observes that there is an unfavorable medical opinion of record addressing the relative probability that the Veteran's coronary artery disease is related to his service-connected diabetes mellitus, no discussion of the medical opinions is necessary in light of the presumption of service connection for coronary atherosclerosis pursuant to the amended regulation.  Thus, because the Veteran had qualifying Vietnam service, is presumed to have been exposed to herbicide agents during his Vietnam service, and is diagnosed with a disability presumptively associated with exposure to herbicide agents and that is compensably disabling, service connection is warranted.

The Board further notes that although a March 2004 VA examiner opined that the Veteran's hypertension is not likely related to his diabetes, the medical evidence relates the Veteran's hypertension to his now service-connected coronary artery disease.  In this regard, the Veteran is diagnosed with "hypertensive atherosclerotic heart disease."  See August 2004 VA examination report.  As such, resolving any doubt in the Veteran's favor, the Board concludes that service connection is also warranted for hypertension.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Service connection for major depressive disorder is granted.

Service connection for coronary artery disease and hypertension is granted.

REMAND

Service connection is in effect for peripheral neuropathy of the right upper extremity and bilateral lower extremities.  He is also seeking service connection for neuropathy of the left upper extremity.  He complains of left hand pain, numbness, and functional impairment.  At the June 2004 VA aid and attendance examination, he reported having difficulty chopping with his left hand.  According to a December 2006 VA primary care telephone clinic note, the Veteran reported hand pains.  

Although VA neurological examinations conducted in March 2004, April 2006, and August 2007 do not provide any objective findings pertinent to the left upper extremity, the record contains a March 2004 private nerve conduction study what shows evidence of left carpal tunnel syndrome.  Further, it does not appear that nerve conduction studies and/or electomyographies were conducted as a part of the Veteran's VA neurological examinations.  As a result, the Board finds that further evaluation is necessary to clarify whether he has any neurological impairment in the left upper extremity that is related to service or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims folder any outstanding evidence, schedule the Veteran for an examination to determine the etiology and/or onset of any currently diagnosed neuropathy of the left upper extremity and comment on the effect, if any, that his service-connected disabilities have on his employability.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies, to include nerve conduction studies and/or electromyography, should be performed.

a.  The examiner should note any neuropathy of the left upper extremity currently shown, to include carpal tunnel syndrome, and discuss and reconcile the Veteran's competent and credible reports of left hand/arm pain, numbness, and functional impairment.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran has neuropathy of the left upper extremity that is related to or had its onset in service, or is related to his service connected diabetes mellitus.  

b.  The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

2.  Then readjudicate the service connection claim for neuropathy of the left upper extremity and the TDIU claim.   All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


